EXHIBIT 10.1




 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March
4, 2016 (this “Amendment”), is entered into by and among Cadiz Inc., a Delaware
corporation (the “Company”), Cadiz Real Estate LLC, a Delaware limited liability
company (“CRE” and collectively with the Company, the “Borrowers”), MSD Credit
Opportunity Master Fund, L.P. (“MSD”), the other Lenders and Wells Fargo Bank,
National Association, as the agent for the Lenders (the “Agent”).  Capitalized
terms used but not defined herein shall have the meanings provided in the
Amended Credit Agreement (as defined below), as applicable.
 
RECITALS:
 
WHEREAS, the Borrowers, the Lenders party thereto and LC Capital Master Fund,
Ltd., as agent (“LC Capital”), entered into an Amended and Restated Credit
Agreement (the “March 2013 Credit Agreement”), dated as of March 5, 2013,
pursuant to which, among other things, the Original Loans were exchanged in part
for Secured Term Loans in the original principal amount of $30,000,000 and in
part for Convertible Notes pursuant to the Exchange;
 
WHEREAS, (i) the Borrowers, LC Capital, MSD, and the Agent entered into an
Amendment Agreement, dated as of October 30, 2013 (the “Amendment Agreement”),
pursuant to which the parties thereto amended and restated the March 2013 Credit
Agreement to, among other things, add Tranche B Term Loans in the original
principal amount of $10,000,000 and (ii) the Borrowers, the Lenders and the
Agent entered into the First Amendment to the Amended and Restated Credit
Agreement, dated as of November 23, 2015, pursuant to which the parties, among
other things, agreed to extend the Maturity Date of the March 2013 Secured Term
Loans to June 30, 2017 (“Amendment No. 1”);
 
WHEREAS, in connection with certain transactions entered into by the Borrowers
to facilitate the Extension Prepayment, the Borrowers, the Lenders and the Agent
entered into the Second Amendment to the Amended and Restated Credit Agreement
and Partial Subordination of Collateral, dated as of February 8, 2016, pursuant
to which the Borrowers requested, and the Lenders agreed, to subordinate certain
Liens on the Collateral and to make such other modifications upon the terms and
conditions set forth therein (“Amendment No. 2”; the March 2013 Credit Agreement
as amended by the Amendment Agreement, Amendment No. 1 and Amendment No. 2, the
“Credit Agreement”; the Credit Agreement as amended by this Amendment, the
“Amended Credit Agreement”);
 
WHEREAS, on February 25, 2016, the Borrowers delivered an Extension Payment
Notice to the Lenders pursuant to which the Extension Fee became fully earned,
due and payable; and
 
WHEREAS, the parties have agreed to extend the deadline for each Lender to
submit a Payment Election to the Borrowers to May 31, 2016, extend the required
Extension Payment Date to June 2, 2016 and extend the Maturity Date of the Loans
from June 30, 2017 to September 28, 2017.
 
 
 
 
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
Effective as of the Effective Date (as defined below in Article II), the Credit
Agreement is hereby amended as follows:
 
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order therein:
 
“Third Amendment”: that certain Third Amendment to Amended and Restated Credit
Agreement, dated as of the Third Amendment Effective Date and entered into by
and among the Borrowers, the Agent and the Lenders.
 
“Third Amendment Effective Date”: March 4, 2016.
 
(b) The definition of “Extension Payment Date” is hereby amended and restated in
its entirety as follows:
 
“Extension Payment Date” shall mean any date on which the payment of a Lender’s
Extension Fee is due to such Lender in accordance with Section 4.
 
(c) The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
hereby amended by (i) replacing the date “June 30, 2017” in clauses (a) and (b)
with “September 28, 2017” and (ii) deleting the proviso to such definition.
 
(d) The definition of “Springing Maturity Termination” in Section 1.1 of the
Credit Agreement is hereby deleted and each reference in the Credit Agreement to
“Springing Maturity Termination” shall be amended to say “Third Amendment
Effective Date”.
 
(e) The definition of “Obligations” in Section 1.1 of the Credit Agreement is
hereby amended by adding the parenthetical “(including the Extension Fee)”
immediately after the word “fees”.
 
(f) Section 2.1(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
On any Extension Payment Date, to the extent a Lender receives payment of the
Extension Fee payable to such Lender in the form of a Loan under Section
4.1(a)(i), 4.1(a)(iii), 4.1(c) or 4.1(d) or 4.1(h), such Extension Fee shall be
capitalized and added to the principal amount of the March 2013 Secured Term
Loans held by such Lender without any further action on the part of any other
Person.
 
 
 
 
(g) Section 4.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(a)           The Extension Fee has been fully earned on and as of the Third
Amendment Effective Date and shall be paid pro rata to each Lender based on such
Lender’s Aggregate Pro Rata Interest as of the Third Amendment Effective Date in
accordance with the terms of this Section 4.  Subject to the final sentence of
Section 4.1(b) and to Section 4.1(h), at the election of each Lender (the
“Payment Election”), exercised in accordance with Section 4.1(b), the Extension
Fee paid to such Lender shall be paid by either (i) adding such Lender’s pro
rata share of the Extension Fee to the principal amount of the March 2013
Secured Term Loans held by such Lender or (ii) issuing to such Lender a number
of shares of Common Stock, rounded to the nearest whole number, equal to (x)
such Lender’s pro rata share of the Extension Fee divided by (y) the lowest of
(1) 3.1055, (2) the 10-Day VWAP as of the date of such Lender’s Payment Election
and (3) the lowest price at which any share of Common Stock, or any security or
other interest convertible into or exchangeable for a share of Common Stock, is
issued by the Company during the period between November 2, 2015 and the date of
such Lender’s Payment Election (other than any shares of Common Stock issued
upon the exercise of options granted prior to the date hereof under any stock
plans or other employee compensation in effect on the date hereof or upon the
vesting of restricted stock units and performance share awards and warrants
outstanding on the date hereof) or (iii) any combination of (i) and (ii) if
required by Section 4.1(c) or required or permitted by Section 4.1(d).
 
(h) Section 4.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(b)           On February 25, 2016, the Borrowers irrevocably elected to pay the
Extension Fee by delivering the payment notice attached hereto as Exhibit D (the
“Extension Payment Notice”).  The Extension Payment Notice was accompanied by
the Extension Fee Prospectus (as defined in Section 4.1(f) below).  Upon
delivery of such Extension Payment Notice, the Extension Fee shall be due and
payable in accordance with the terms hereof. Notwithstanding anything to the
contrary contained herein, in the Extension Payment Notice or any other Loan
Document, the Borrowers, the other Loan Parties and the Lenders agree that (i)
as of the Third Amendment Effective Date, the Extension Fee is fully earned and
shall be payable in accordance with the terms hereof and shall not be subject to
any offset, counterclaim or refund, and (ii) each Lender shall deliver to
Borrowers (with a copy to each other Lender) a Payment Election on the form
attached hereto as Exhibit E on or before May 31, 2016; provided that (A) no
Lender shall be required to deliver such Payment Election to the extent that the
Extension Fee becomes payable as a result of Section 4.1(h) and (B) no Lender
shall have any liability for failure to deliver such Payment Election, the sole
consequence of such failure being that the Extension Fee shall be paid in
accordance with the final sentence of this Section 4.1(b); provided, further,
however, that at any time until a Lender delivers such Lender’s Payment
Election, upon the reasonable request of such Lender, the Company shall provide
such other information that is relevant to such Lender’s Payment Election
decisions, and (iii) once a Lender’s Payment Election is delivered, the
Extension Fee payable to such Lender shall be payable on the second (2nd)
Business Day following delivery of such Lender’s Payment Election, subject to
Section 4.1(d) and Section 4.1(h). If any Lender shall fail to make a Payment
Election by the close of business on May 31, 2016, such Lender shall receive its
pro rata share of the Extension Fee in March 2013 Secured Term Loans in
accordance with Section 4.1(a)(i) on and as of June 2, 2016.
 
 
 
 
(i) Section 4.1(d) of the Credit Agreement is hereby amended by (i) deleting the
phrase “(x) if the result of such delay is that a portion of such payment is
paid after March 4, 2016, such payment shall be deemed to have occurred prior to
March 4, 2016 for purposes of the definition of “Maturity Date” and (y)” and
(ii) adding the word “applicable” before the term “Extension Payment Date”.
 
(j) Section 4.1(f) of the Credit Agreement is hereby amended by (i) replacing
the phrase “First Amendment Effective Date” with “Third Amendment Effective
Date” each time such phrase appears and (ii) adding the word “each” before the
term “Extension Payment Date”.
 
(k) Section 4 of the Credit Agreement is hereby amended by adding a new clause
(h) as follows:
 
(h)           Upon the occurrence of any event described in Section 7(f) prior
to June 2, 2016, automatically the Extension Fee shall become due and payable
immediately in accordance with Section 4.1(a)(i), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers, and each Lender shall immediately receive its pro rata share of the
Extension Fee in March 2013 Secured Term Loans in accordance with Sections
2.1(e) and 4.1(a)(i).
 
(l) Section 6.18 of the Credit Agreement is hereby amended by (i) replacing the
phrase “Issue or sell” with the phrase “Commence any issuance or sale of” and
(ii) adding at the end of such Section the phrase “for such Lender”.
 
(m) Section 7 of the Credit Agreement is hereby amended by (i) adding the phrase
“and payable” immediately after the word “due” in clause (a) thereof and (ii)
adding,  immediately after the phrase “all other amounts owing under this
Agreement and the other Loan Documents” in clause (A) of the final paragraph
thereof, the phrase “including, without limitation, the Extension Fee in
accordance with Section 4,”.
 
(n) Amendment to Exhibits.  The Credit Agreement is hereby amended by replacing
the existing Exhibits D and E with the Exhibits D and E attached hereto as Annex
1.
 
 
 
 
ARTICLE II
 
CONDITIONS PRECEDENT
 
The effectiveness of this Amendment (including the amendments to the Credit
Agreement contained in Article I) are subject to the satisfaction of the
following conditions precedent (the date of the satisfaction of such conditions
precedent being referred to herein as the “Effective Date”):
 
(a) This Amendment shall have been duly executed by the Borrowers, the Agent and
the Lenders.
 
(b) The Lenders shall have received a certificate of the secretary or assistant
secretary (or other comparable officer) of each Borrower, dated as of the date
hereof attaching (i) copies of the formation documents (together with any
amendments thereto) of each Borrower, certified to be true and complete as of a
date not more than thirty (30) days prior to the date hereof by the Secretary of
State of the State of Delaware (collectively, the “Certified Charters”) and
certified by a Responsible Officer of such Borrower to be true, correct,
unmodified and in full force and effect as of the date hereof, (ii) copies of,
as applicable, the by-laws or limited liability company agreements (together
with any amendments thereto) of each Borrower, certified by a Responsible
Officer of such Borrower to be true, correct, unmodified and in full force and
effect as of the date hereof, (iii) copies of resolutions of the board of
directors or actions by written consent of the members, as applicable, of each
Borrower, approving and adopting this Amendment, and all documents and
agreements related thereto, the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a
Responsible Officer of each Borrower to be true and correct, unmodified and in
force and effect as of the date hereof, (iv) copies of certificates of good
standing with respect to each Borrower certified as of a date not more than
thirty (30) days prior to the date hereof by the Secretary of State of the State
of Delaware and (v) an incumbency certificate of each Borrower certified by a
Responsible Officer of such Borrower to be true and correct as of the date
hereof.
 
(c) The Agent and Lenders shall have received the legal opinion of Cadwalader,
Wickersham & Taft LLP, counsel to the Borrowers, addressed to Agent and each
Lender in form and substance reasonably satisfactory to the Agent and the
Lenders.
 
(d) The Agent and Lenders shall have received a certificate or certificates
executed by a Responsible Officer of each Borrower dated as of the Effective
Date certifying that:  (i) all representations and warranties contained herein,
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified as to materiality, in all respects) as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing.
 
 
 
 
(e) The Borrowers shall have certified in writing that as of the Effective Date,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(f) The Borrowers shall have paid directly or reimbursed the Agent for all
reasonable out-of-pocket expenses incurred in connection with negotiating,
documenting and effectuating the transactions contemplated hereby.
 
 
ARTICLE III
 
ACKNOWLEDGMENT AND REAFFIRMATION OF THE BORROWERS
 
 Each of the Borrowers hereby (i) ratifies and affirms all the provisions of the
Credit Agreement, the Security Agreement and the other Loan Documents as amended
hereby, (ii) agrees that the terms and conditions of the Credit Agreement, the
Security Documents and the other Loan Documents, including the security
provisions set forth therein, shall continue in full force and effect as amended
hereby, and shall not be impaired or limited by the execution or effectiveness
of this Amendment and (iii) acknowledges and agrees that the Collateral
continues to secure, to the fullest extent possible in accordance with the
Credit Agreement, the payment and performance of all Obligations.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
In order to induce the Agent and the Lenders to enter into this Amendment, each
Borrower hereby represents and warrants to the Agent and the Lenders that, as of
the Effective Date, the following statements are true and correct:
 
(a) all representations and warranties contained herein and in the Credit
Agreement as amended by this Amendment and the other Loan Documents are true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified as to materiality, in all respects) as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date);
 
(b) the execution and delivery of this Amendment by each Borrower, the
performance by each Borrower of its obligations under this Amendment and the
Amended Credit Agreement (i) have been duly authorized by all requisite action,
corporate or otherwise, of each Borrower and (ii) will not conflict with or
result in a breach of, or constitute a default (or might, upon the passage of
time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or any Borrowers’ organizational documents or the Indenture or any
judgment or order of any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and (iii) will not
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of any Borrower under the
terms or provisions of any such agreement or instrument, except liens in favor
of the Agent or liens created by the transactions contemplated by this
Amendment;
 
 
 
 
(c) this Amendment has been duly executed by each Borrower and delivered to the
Agent and this Amendment and the Amended Credit Agreement constitute the legal,
valid and binding obligations of each Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;
 
(d) no consent, approval or authorization of or designation, declaration or
filing with any Governmental Authority or any other Person on the part of any
Borrower is required in connection with the execution and delivery of this
Amendment or performance by such Borrower of this Amendment or the Amended
Credit Agreement;
 
(e) no Event of Default and no event which, after notice or lapse of time or
both, would become an Event of Default, has occurred and is continuing under the
Credit Agreement; and
 
(f) Schedule I sets forth the Accreted Loan Value of the Loans as of the date
hereof.
 
 
ARTICLE V
 
MISCELLANEOUS
 
(a) Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) Successor and Assigns.  This Amendment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.
 
(c) Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(d) Counterparts.  This Amendment may be executed in one or more counterparts,
each of which counterparts when executed and delivered (including by facsimile
or electronic transmission) shall be deemed to be an original, and all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.
 
 
 
 
(e) Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(f) Modification; Amendment.  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed on behalf
of the party against whom enforcement is sought.  This Amendment may not be
amended, modified or waived except as provided by Section 9.1 of the Credit
Agreement.
 
(g) Submission to Jurisdiction.  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Amendment shall affect any right that any
party hereto may otherwise have to bring any action or proceeding relating to
this Amendment against any Borrower or its properties in the courts of any
jurisdiction.
 
(h) Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AMENDMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE BORROWERS OR THE LENDERS WITH RESPECT TO THIS
AMENDMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  EACH PARTY HERETO ACKNOWLEDGES THAT THEY HAVE HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT THEY FULLY UNDERSTAND ITS
TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE
TERMS OF THIS CLAUSE.
 
(i) References.  On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” ‘‘thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  This Amendment is a Loan
Document.
 
 
 
 
(j) Release. In consideration of Agent and Lenders entering into this Amendment
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, as of the date hereof, each Borrower on behalf of
itself and its affiliates and their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, their respective
affiliates and their successors and assigns, and their present and former
shareholders, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies and any and all other claims, counterclaims, defenses, rights of
set off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, any of their respective affiliates, or any of its or their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees by reason of any circumstance,
action, cause or thing whatsoever which occurred on or prior to the date hereof
pursuant to or arising out of the Credit Agreement, the Loan Documents or
transactions directly related thereto between any Borrowers, on one hand, and
the Releasees, on the other.
 
(k) Waiver.  No delay or failure on the part of any party hereto in exercising
any right, power or remedy hereunder shall effect or operate as a waiver
thereof, nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.
 
(l) Agent.  Each of the undersigned Lenders hereby (i) authorizes and directs
Agent to execute and deliver this amendment entered into in connection herewith,
(ii) represents to the Agent that the Lenders, together, hold 100% of the Loans
under the Credit Agreement, (iii) by its execution below, agrees to be bound by
the terms and conditions of this Amendment and such other documents and
(iv) agrees that it has received the documents and any payment required under
Article II of this Amendment as a condition precedent to the effectiveness of
this Amendment.  Wells Fargo Bank, National Association is entering into this
Amendment and acting hereunder, it shall be entitled to the rights, benefits,
protections, indemnities and immunities afforded to it as Agent under the Credit
Agreement.
 
[Signature Pages Follow]

 
 
 
 
    IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first above
written.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
      By:  /s/ Michael Roth     Name:  Michael Roth    
Title:  Vice President

 
 

 
MSD CREDIT OPPORTUNITY MASTER FUND, L.P., as a Lender
      By:  /s/ Marcello Liguori     Name:  Marcello Liguori     Title:  Managing
Director

 
 

 
MILFAM II L.P., as a Lender
      By:  MILFAM LLC     Its:  General Partner          By:  /s/ Lloyd I.
Miller III     Name:  Lloyd I. Miller III     
Title:  Manager 

 



 
WPI-CADIZ FARM CA, LLC, as a Lender
      By:  /s/ Disque D. Deane Jr.     Name:  Disque D. Deane Jr.      Title: 
Member 

 
 

 
CADIZ INC., as a Borrower
      By:  /s/ Timothy J. Shaheen     Name: Timothy J. Shaheen     Title:  Chief
Financial Officer

 
 

 
CADIZ REAL ESTATE LLC, as a Borrower
      By:  /s/ Timothy J. Shaheen     Name: Timothy J. Shaheen     Title:  Chief
Financial Officer

 
 
[Third Amendment to Amended and Restated Credit Agreement]
 
 
 
SCHEDULE I
 
LENDERS AND LOAN AMOUNTS

 
Lender
 
March 2013 Secured Term Loans
 
Tranche B Term Loans
 
MILFAM II L.P.
222 Lakeview Avenue, Suite 160-365
West Palm Beach, FL 33401
Attn:  Eric Fangmann
Telecopy:  619-923-2908
Telephone:  561-287-5399
with a copy to:
O’Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn:  Steve Warren
Telecopy:  213-430-6407
Telephone:  213-430-7875
 
Total Loan Balance as of 2/8/2016:
 
$ 4,603,621.93
 
Accreted Interest:
 
$ 26,598.70
 
Total Ending Balance as of 3/5/2016:
 
$ 4,630,220.64
 
$0
 
WPI-CADIZ FARM CA, LLC
c/o Water Asset Management, LLC
509 Madison Avenue, Suite 804
New York, NY 10022
Attn:  Stacy Kincaid
Telecopy: 212-754-5101
Telephone:  415.529.4830
 
Total Loan Balance as of 2/8/2016:
 
$ 1,350,522.68
 
Accreted Interest:
 
$ 7,803.02
 
Total Ending Balance as of 3/5/2016:
 
$ 1,358,325.70
 
 
$0
MSD CREDIT OPPORTUNITY MASTER FUND, L.P.
645 Fifth Avenue
21st Floor
New York, NY 10022-5910
Attention: Marcello Liguori
Telecopy:  (212) 303-1650
Telephone:  (212) 303-1634
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY  90071
Attention:  Harvey Uris
Telecopy:  (212) 735-2000
Telephone:  (212) 735-3000
 
Total Loan Balance as of 2/8/2016:
 
$ 26,212,512.63
 
Accreted Interest:
 
$ 151,450.07
 
Total Ending Balance as of 3/5/2016:
 
$ 26,363,962.70
Total Loan Balance as of 2/8/2016:
 
$ 9,595,131.11
 
Accreted Interest:
 
$ 55,438.54
 
Total Ending Balance as of 3/5/2016:
 
$ 9,650,569.65
AGGREGATE TERM LOANS
$ 32,352,509.03
$ 9,650,569.65

 
 
 
 
Annex I
 
 
[LENDER LETTERHEAD]
 
Exhibit E
 
FORM OF PAYMENT ELECTION




Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA  90017
Attention:  Chief Financial Officer
Telecopy:  213-271-1614
Telephone:  213-271-1600


[Each other Lender]


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) attached to that certain Amendment
Agreement, dated as of October 30, 2013 (the Amended and Restated Credit
Agreement, as amended by that certain First Amendment to Amended and Restated
Credit Agreement, dated as of November 23, 2015 and as may be further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), by and among Cadiz Inc., Cadiz Real Estate LLC, LC Capital
Master Fund, Ltd., MSD Credit Opportunity Master Fund, L.P. and Wells Fargo Bank
National Association, as administrative agent.  Capitalized terms used in this
Payment Election have the meanings set forth in the Credit Agreement unless
specifically defined herein.


[NAME OF LENDER] (the “Lender”) is a Lender under the Credit Agreement. As of
the Third Amendment Effective Date, the Lender’s Aggregate Pro Rata Interest is
[●]% and the Lender’s pro rata share of the Extension Fee is $[Aggregate Pro
Rata Interest*2,250,000].


Pursuant to Section 4.1 of the Credit Agreement, the Lender hereby elects to
receive payment of its pro rata share of the Extension Fee [as March 2013
Secured Term Loans] [as Common Stock].




IN WITNESS WHEREOF, this Payment Election is executed by the undersigned this
___ day of ___________________.




 

  [LENDER]        By:                                             Name:     
Title:       

 
